Citation Nr: 1810399	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-17 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive equipment only.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty during World War II from February 1945 to August 1946 in the United States Navy.  He had additional service in the Navy from February 1951 to August 1951.  The Board is thankful for his service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's service-connected rheumatic heart disease has effectively resulted in the loss of use of both feet.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for automobile or adaptive equipment have been met.  38 U.S.C. §§ 3901 , 3902, 5103A (West 2012); 38 C.F.R. §§ 3.808 , 17.156, 17.157, 17.158 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a certificate of eligibility from VA so as to qualify for special automotive assistance or adaptive equipment only.  He is service-connected for the following disabilities: rheumatic heart disease (100 percent disabling), and somatization disorder (30 percent disabling).  He has also been awarded special monthly compensation under 38 U.S.C. § 1114(l) based on his need for regular aid and attendance.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902 (a)(b).  

The applicable regulation defines a Veteran as being eligible if he/she is entitled to compensation for particular types of disabilities that are the result of an injury or disability incurred or disease contracted in or aggravated by active military, naval, or air service.  Specifically, the disability must involve the loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis (ALS).  "Loss of vision" for regulatory purposes is described as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  For the purposes of adaptive equipment only, ankylosis of one or both knees or one or both hips is required.  38 C.F.R. § 3.808 (b).

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis, for example.  38 C.F.R. § 3.350 (a)(2)(i).  

38 C.F.R. § 3.350 (a)(2)(i) provides examples of loss of use as follows: extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  While not an exhaustive description, these examples are the type of injury/disease residual which will constitute loss of use of the hand or foot involved for the purposes of entitlement to adaptive automotive equipment.  38 C.F.R. § 3.350 (a)(2)(i)(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will also be taken as loss of use of the foot.  38 C.F.R. § 3.350 (a)(2)(i)(b).  

The Veteran is not in receipt of service-connected compensation benefits for any disability involving the upper extremities or hands, visual impairments, a burn injury, or ALS.  Rather, at issue in this case is whether his rheumatic heart disease has effectively resulted in the loss of use of one or both feet.  

On VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance in June 2008, the examiner noted the Veteran was wheelchair-bound.  He could not walk or stand and needed to be in the wheelchair at all times.  The examiner provided a list of diagnoses, but did not explain which of the diagnoses were responsible for the Veteran's inability to walk.

In a June 2008 hand-written letter, Dr. G., noted the Veteran sustained a left lumbosacral plexopathy as the result of a fall, and required a motorized wheelchair and van.

On VA joints examination in October 2008, the Veteran was diagnosed with degenerative disease of the bilateral knees and cervical spine, and stenosis, spondylosis, and degenerative disease of the lumbar spine.  The examiner did not provide a finding regarding the cause of the Veteran's loss of use of his legs and feet.  However, the examiner opined that his bilateral knee disability was due to the aging process, and stated there was no documentation to connect the disability to his military service or rheumatic heart disease.  The examiner also opined that the spine disability was due to the aging process, and stated there was no documentation to connect the disability to his military service or the bilateral knee problems.

In a November 2008 report, the Veteran's VA primary care physician, Dr. Y., stated, 

Pt is 100% s/c disabled because of valvular heart disease: this alone would limit his ambulation, requiring power scooter and van with assistance devices. Although he has other problems, including spinal stenosis, which would also limit his ambulation, even if he did not have those problems, his service-connected disability would cause such limitations on ambulation and such requirements for assistance.

In considering the evidence under the laws and regulations as set forth above, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's service-connected rheumatic heart disease effectively result in the functional loss of use of both feet.  The opinion of Dr. Y. is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Dr. Y. based his conclusions on the Veteran's pertinent medical history and diagnostic reports.  He considered the non-service connected orthopedic disorders, and provided a clear opinion.

The June 2008 VA Aid and Attendance examiner did not offer pertinent findings, and the probative value of the June 2008 letter from Dr. G. and October 2008 VA examination report is diminished to the extent the providers did not address or provide any findings regarding the Veteran's rheumatic heart disease.  Additionally, the October 2008 VA examiner did not provide any finding regarding the cause of the Veteran's loss of use of his legs and feet.

The applicable laws and regulations direct that in a loss-of-use analysis, the appropriate inquiry is whether no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  Here, there is no dispute that the Veteran is unable to ambulate, and he has no remaining function that is more than what would be provided by suitable prosthetics.  Dr. Y. has attributed the loss of use to the service-connected heart disability and there is no evidence to the contrary as the remaining providers did not address rheumatic heart disease.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for functional loss of use of both legs have been met and entitlement to a certificate of eligibility for automobile or adaptive equipment has been demonstrated.


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


